Citation Nr: 1541747	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from July 1957 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which she contends is related to service.  The Veteran testified that she has been extremely depressed and anxious since a miscarriage in service in January 1958.  There are several lay reports that she received 21 days of in-patient psychiatric treatment at Fort Lewis, Washington, Hospital in January 1958.  See, e.g., Statement, husband (November 9, 2010).  The Veteran testified that she was given medication for depression and discharged from service for mental health shortly thereafter.   She reported that following discharge she sought treatment from Dr. Teeters, of Middlebury, Indiana, from January 1958 to September 1960, and then from Dr. Harris, of Goshen, Indiana, from September 1960 to November 1974.  See, e.g., Claim (August 24, 2009).  She reported a history of continuous mental health treatment since service, including shock therapy from Dr. Wiesel in the 1970s.  See Board Hearing (July 29, 2015).

The Veteran testified that she was hospitalized at VA Medical Center (VAMC) Lexington, Kentucky, for three months sometime between 1978 and 1979 or between 1982 and 1983.  In December 2009, VAMC Lexington reported that it did not have records of a hospitalization from January 1982 to December 1983.

In May 1977, the Social Security Administration (SSA) denied entitlement to Disability Insurance benefits for a psychiatric disorder, but granted such benefits in July 1980.  While SSA's decisions are of record, the underlying medical records upon which the decisions were based are not of record.  The May 1977 decision identifies physiatric hospitalization at Oaklawn Psychiatric Center as early as 1964.

The Board finds that, while a May 2009 letter from the National Personnel Records Center indicates that the Veteran's service treatment records were destroyed in a fire, the AOJ must attempt to obtain the Veteran's service personnel records as well as records of her hospitalization at Fort Lewis, Washington, Hospital, which may not have been damaged in the fire that destroyed her service treatment records.

The AOJ must also attempt to obtain records of the Veteran's hospitalizations in Oaklawn Psychiatric Center in 1964 and Lexington VAMC between January 1978 and December 1979.  The AOJ must also obtain any recent, outstanding records; and request SSA disability records; and treatment records from Dr. Teeters, Dr. Harris, and Dr. Wiesel.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board finds that the evidence of record suggests that the Veteran's current psychiatric disorder may be related to service; however, as the evidence of record is insufficient to decide the claim, the Veteran must be afforded a VA examination.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain treatment records from Fort Lewis, Washington, Hospital between January 1958 and February 1958.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain treatment records from Lexington VAMC between January 1978 and December 1979.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Teeters, from January 1958 to September 1960; Dr. Harris, from September 1960 to November 1974 (identified in the claim dated August 24, 2009); Dr. Wiesel in the 1970s (identified during the Board Hearing on July 29, 2015); Oaklawn Psychiatric Center in 1964 (identified in the May 1977 SSA Determination); as well as any other private doctor who has treated the Veteran's psychiatric disorder.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disorder.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file.

The examiner is to diagnose any current psychiatric disorder.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder had its onset during, or is otherwise related to, the Veteran's active service.  The examiner is to address the credible lay evidence of record that the Veteran has experienced psychiatric problems in and since service.  The examination report must include a complete rationale for all opinions expressed.

7.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

